Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (this “Agreement”) is made effective as of this
6th day of August, 2020, by and between Centennial Bank (“Centennial”), Home
BancShares, Inc. (“HBI,” and together with Centennial, the “Company”), and
                     (“Employee”).

RECITAL

WHEREAS, the Employee is a senior employee of the Company and has made and is
expected to continue to make major contributions to the short- and long-term
profitability, growth, and financial strength of the Company;

WHEREAS, the board of directors of HBI (the “Board”) recognizes that, as is the
case for most publicly held companies, the possibility of an acquisition, merger
or other corporate transactional event exists and it is in the Company’s best
interest to retain Employee and reward Employee for assisting the Company
through any such transactional event;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain benefits for valued
employees such as Employee, applicable in the event of such corporate
transactional event;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
conditions herein contained, the parties hereto, intending to be legally bound,
do hereby agree as follows:

1.    Definitions. For purposes of this Agreement, and except as otherwise
defined herein, the following terms shall have the following meanings:

a.    “Base Amount” shall mean the average annual compensation which (i) was
payable to Employee by HBI and its affiliates and (ii) was includible in the
gross income of the Employee for the most recent five taxable years ending
before the date on which a Change in Control occurs, which as of the date of
this Agreement is the same meaning ascribed to the term “base amount” in
Section 280G(b)(3)(A) of the Code.

b.    “Beneficial Owner” has the meaning ascribed to it in Rule 13d-3 and Rule
13d-5 under the Exchange Act; except that, in calculating the beneficial
ownership of any particular Person, such Person shall be deemed to have
beneficial ownership of all securities that such Person has the right to acquire
by conversion or exercise of other securities, provided such right is currently
exercisable or is exercisable only after the passage of time. The term
“Beneficial Ownership” has a corresponding meaning.

c.    “Board” means the board of directors of HBI.

d.    “Cause” shall mean any one of the following events as determined by the
Company in its reasonable discretion: (a) the Employee’s willful failure to
perform his or her duties (other than any such failure resulting from incapacity
due to physical or mental illness); (b) the

 

1



--------------------------------------------------------------------------------

Employee’s willful failure to comply with any valid and legal directive of the
Board or the person to whom the Employee reports; (c) the Employee’s willful
engagement in dishonesty, illegal conduct or gross misconduct; (d) the
Employee’s embezzlement, misappropriation or fraud, whether or not related to
the Employee’s employment with the Company; (e) the Employee’s conviction of or
plea of guilty or nolo contendere to a crime that constitutes a felony (or state
law equivalent) or a crime that constitutes a misdemeanor involving moral
turpitude; or (f) the Employee’s material violation of the Company’s written
policies or codes of conduct related to discrimination, harassment, performance
of illegal or unethical activities, and ethical misconduct.

e.    “Change in Control” means, after the date of this Agreement, the first
occurrence of any of the following:

i.    one Person (or more than one Person acting as a group) acquires Beneficial
Ownership of stock of Centennial or HBI that, together with the stock held by
such Person or group, constitutes more than forty percent (40%) of the total
fair market value or total voting power of the stock of Centennial or HBI;

ii.    a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of appointment or election; or

iii.    one Person (or more than one Person acting as a group), acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) assets from Centennial or HBI that have a total gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all of the assets of Centennial or HBI immediately before such
acquisition(s).

A Change in Control will be deemed to occur: (a) with respect to a Change in
Control pursuant to subparagraph (i) above, on the date that any Person or group
first becomes the Beneficial Owner, directly or indirectly, of stock
representing more than forty percent (40%) of the combined voting power of
Centennial’s or HBI’s then-outstanding stock entitled generally to vote for the
election of directors; (b) with respect to subparagraph (ii) above, on the date
members of the incumbent board first cease to constitute at least a majority of
the Board, and (c) with respect to a Change in Control pursuant to subparagraph
(iii) above, on the date the applicable transaction closes. There shall be no
more than one Change in Control event under this Agreement.

f.    “Code” means the U.S. Internal Revenue Code of 1986, as it may be amended
from time to time. Any reference to a section of the Code shall be deemed to
include a reference to any regulations promulgated thereunder.

g.    “Excess Parachute Payment” shall have the same meaning as the term “excess
parachute payment” defined in Section 280G(b)(1) of the Code.

h.    “Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

i.    “Parachute Payment” shall have the same meaning as the term “parachute
payment” defined in Section 280G(b)(2) of the Code.

j.    “Person” has the meaning ascribed to it in Section 13(d)(3) of the
Exchange Act.

k.    “Reasonable Compensation” shall have the same meaning as provided in
Section 280G(b)(4) of the Code.

2.    Change in Control Payment. Upon the occurrence of a Change in Control, the
Company shall pay Employee a cash payment equal to 2.99 times the Base Amount
(the “Change in Control Payment”). The Change in Control Payment shall be paid
to Employee in a single lump sum within thirty (30) days following the date of
the applicable event constituting a Change in Control as defined herein.
Notwithstanding anything contained herein the contrary, there shall be no more
than one Change in Control Payment payable under this Agreement, and the Change
in Control Payment shall be subject to reduction as provided in Sections 3 and 4
of this Agreement.

3.    Limitation of Benefits.

a.    Anything in this Agreement to the contrary notwithstanding, the Company
shall not be obligated to make any payment hereunder that would be prohibited as
a “golden parachute payment” or “indemnification payment” under Section 18(k) of
the Federal Deposit Insurance Act.

b.    Anything in this Agreement to the contrary notwithstanding, the Company
shall not be obligated to make any payment hereunder that would cause the total
compensation and benefits payable to the Employee upon a Change in Control to
exceed $                 even if such cash amount or benefit would not be deemed
an Excess Parachute Payment.

4.    Section 280G.

a.    Notwithstanding anything in this Agreement to the contrary, if any of the
compensation or benefits payable, or to be provided, to the Employee by the
Company under this Agreement are treated as Excess Parachute Payments (whether
alone or in conjunction with payments or benefits outside of this Agreement),
the compensation and benefits provided under this Agreement shall be modified or
reduced in the manner provided in Subsection (b) below to the extent necessary
so that the compensation and benefits payable or to be provided to Employee
under this Agreement that are treated as Parachute Payments, as well as any
compensation or benefits provided outside of this Agreement that are so treated,
shall not cause the Company to have paid an Excess Parachute Payment. In
computing such amount, the parties shall take into account all provisions of
Code Section 280G, and the regulations thereunder, including making appropriate
adjustments to such calculation for amounts established to be Reasonable
Compensation.

 

3



--------------------------------------------------------------------------------

b.    In the event that the amount of any Parachute Payments which would be
payable to or for the benefit of the Employee under this Agreement must be
modified or reduced to comply with this Section 4, any reduction shall be made
by the Company in accordance with the requirements of Section 409A of the Code
and the following:

(i)    The Parachute Payments which do not constitute nonqualified deferred
compensation subject to Section 409A of the Code shall be reduced first; and

(ii)    All other Parachute Payments shall then be reduced as follows: (A) cash
payments shall be reduced before non-cash payments; and (B) payments to be made
on a later payment date shall be reduced before payments to be made on an
earlier payment date.

c.    This Section 4 shall be interpreted so as to avoid the imposition of
excise taxes on the Employee under Section 4999 of the Code or the disallowance
of a deduction to the Company pursuant to Section 280G(a) of the Code with
respect to amounts payable under this Agreement. In connection with any Internal
Revenue Service examination, audit or other inquiry, the Company and Employee
agree to take action to provide, and to cooperate in providing, evidence to the
Internal Revenue Service (and, if applicable, the state revenue department) that
the compensation and benefits provided under this Agreement do not result in the
payment of Excess Parachute Payments.

5.    Payments on Employee’s Death. If Employee dies after a Change in Control
and any amounts are payable under this Agreement, which amounts remain unpaid on
the date of the Employee’s death, then the Company will pay those amounts to
Employee’s executor, legal representative, administrator or designated
beneficiary.

6.    Unfunded Agreement for ERISA Purposes. This Agreement shall be unfunded
for tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended from time to time.

7.    Section 409A of the Code.

a.    To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder (together, “Section 409A”).
Notwithstanding any provision of this Agreement to the contrary, if the Company
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A, the Company shall work in good faith with the Employee
to adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to avoid the imposition of taxes under Section 409A, including
without limitation, actions intended to (i) exempt the compensation and benefits
payable under this Agreement from Section 409A, and/or (ii) comply with the
requirements of Section 409A; provided, however, that this Section 6 shall not
create an obligation on the part of the Company to adopt any such amendment,
policy or procedure or take any such other action, nor shall the Company have
any liability for failing to do so.

 

4



--------------------------------------------------------------------------------

b.    Any right to a series of installment payments pursuant to this Agreement
is to be treated as a right to a series of separate payments. To the extent
permitted under Section 409A, any separate payment or benefit under this
Agreement or otherwise shall not be deemed “nonqualified deferred compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A.

c.    To the extent that any payments provided to the Employee under this
Agreement are deemed to constitute compensation to the Employee to which
Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts shall
be paid reasonably promptly, but in no event later than two and one-half (2 1⁄2)
months following the end of the calendar year during which a Change in Control
occurs.

8.    Term of Agreement. Subject to the following sentence, this Agreement shall
terminate and be of no further force or effect if Employee resigns or Employee’s
employment is terminated, and Employee shall have no right to the Change in
Control Payment if Employee is no longer employed by Company upon the occurrence
of the Change in Control. Notwithstanding the foregoing, in the event that
Employee is terminated by the Company without Cause, this Agreement shall
terminate and be of no further force or effect twelve (12) months following the
effective date of such termination meaning that the Change in Control Payment
shall be payable to Employee if a Change in Control occurs within twelve
(12) months of the effective date of such termination without Cause.

9.    Severability. If any term or other provision of this Agreement is held to
be illegal, invalid or unenforceable by any rule of law or public policy,
(a) such term or provision will be fully severable and this Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision
were not a part hereof; (b) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by such illegal,
invalid or unenforceable provision or by its severance from this Agreement; and
(c) there will be added automatically as a part of this Agreement a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible and still be legal, valid and enforceable without decreasing the
Employee’s right hereunder. If any provision of this Agreement is so broad as to
be unenforceable, the provision will be interpreted to be only as broad as is
enforceable.

10.    Successors; Binding Agreement. This Agreement shall be binding upon and
shall inure to the benefit of the Company, their respective successors and
assigns, and the Company shall require any successors and assigns to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place. Neither this Agreement nor any right or interest
hereunder shall be assignable or transferable by the Employee, the Employee’s
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution, in which case, the Agreement may be enforceable only to the
extent provided herein.

11.    No Guarantee of Employment. Nothing in this Agreement shall be construed
as constituting a commitment, guarantee, agreement or understanding of any kind
or nature that the Company shall continue to employ, retain or engage the
Employee. This Agreement shall not

 

5



--------------------------------------------------------------------------------

affect in any way the right of the Company to terminate the employment or
engagement of the Employee at any time and for any reason whatsoever and to
remove the Employee from any position with the Company.

12.    Entire Agreement; Amendments. This Agreement and any exhibits attached
hereto contain the entire agreement of the parties relating to the subject
matter hereof, and supersedes any prior agreements, undertakings, commitments
and practices relating to the subject matter thereof. No amendment or
modification of the terms of this Agreement shall be valid unless made in
writing and signed by Employee and, on behalf of Centennial and HBI.

13.    Waiver. No failure on the part of any party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof or of any other
right, nor shall any single or partial exercise preclude any further or other
exercise of such right or any other right.

14.    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arkansas, without reference to
principles of conflict of laws.

15.    Choice of Venue. Any dispute, controversy, or claim arising out of or in
respect of this Agreement (or its validity, interpretation, or enforcement, or
alleging breach thereof) shall be submitted to, adjudicated by, and subject to
the exclusive jurisdiction of the state courts in Faulkner County, Arkansas, or
the federal courts in the Eastern District of Arkansas and both the Company and
Employee hereby consent to such venues as the exclusive forums for resolution of
the aforementioned disputes, submit to the personal jurisdiction of said courts
to hear such disputes, and waive all objections to such courts hearing and
adjudicating such disputes.

16.    Counterparts and Facsimile Execution. This Agreement may be executed in
two or more counterparts each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. To facilitate the
execution of this Agreement, this Agreement may be executed by facsimile
signature which shall have the same effect as an original signature.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee, Centennial, and HBI have executed this Acquisition
Incentive Agreement as of the date first above written.

 

EMPLOYEE:

 

 

CENTENNIAL BANK

By:  

 

Name:  

 

Title:  

 

HOME BANCSHARES, INC.

By:  

 

Name:  

 

Title:  

 

 

7